Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12,14,16,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al 6572372 (previously cited by applicant).
With regard to claim 1, Phan et al disclose a removable dental appliance comprising:
an appliance body configured to at least partially surround a plurality of teeth 64 of a dental arch of a patient (fig. 15a/15b), wherein the appliance body comprises:
a shell 12 shaped to engage a tooth of the plurality of teeth in an initial position of the tooth; and a gingival ridge 90 extending at least from a first interproximal region of the appliance body at a mesial portion of the shell along a gingival edge of the shell to a second interproximal region of the appliance body at a distal portion of the shell, wherein the gingival ridge 90 is configured to engage a lingual surface of the crown of the tooth below a height of contour of the tooth or a labial surface of the crown of the tooth below the height of contour to enable the appliance body to apply a force vector (since the gingival ridge 90 engages the teeth, it inherently applies a force at points of contact, which force inherently includes a force vector) at a contact point on the tooth to cause movement of the tooth toward a desired position of the tooth when the removable dental appliance is worn by the patient, and wherein the gingival ridge includes an increase in thickness of the appliance body where the ridge engages the tooth.  See fig. 15a/15b.
With regard to claim 2, note that the removable dental appliance comprises an aligning tray.  See col. 10, lines 60-67 and col. 11, lines 1-20.
With regard to claim 3, note that the gingival ridge 90 results in a gingival portion of the appliance body being stiffer than a labial face of the shell or a lingual face of the shell, and wherein the gingival ridge concentrates a deformation force at a selected portion of the appliance body when the removable dental appliance is worn by the patient.  This is inherent due to the increase in thickness of the ridge 90.
With regard to claim 4, note that the shell 12 comprises a surface that defines a void internal to the shell, wherein the surface of the shell is shaped to receive the tooth in a desired position.  See fig. 15a.

With regard to claim 5, note that the gingival ridge 90 is configured to engage the lingual surface of the tooth and the labial surface of the tooth (see fig. 15b) to urge an occlusal portion of the surface of the shell toward an occlusal surface of the tooth when the removable dental appliance is worn by the patient.  This occurs because the ridge 90 serves to keep the shell 12 on the teeth, urging the shell toward the gingiva by virtue of it’s grip.
With regard to claim 6, note that the appliance body is configured to apply a force vector at a contact point on the tooth opposite from a portion of the void to cause movement of the tooth toward the portion of the void when the removable dental appliance is worn by the patient.
With regard to claim 7, note that the contact point is a first contact point and the force vector is a first force vector, wherein the surface of the shell further defines a second portion of the void, and wherein the appliance body is configured to apply a second force vector at a second contact point on the tooth opposite from the second portion of the void to cause movement of the tooth toward the second portion of the void.  There are multiple contact points on both sides of each tooth that the ridge 90 contacts.
With regard to claim 8, note that the first contact point and the second contact point are on the opposing sides of the tooth.  See fig. 15b.
With regard to claim 9, note that the first contact point is located near an occlusal surface of the tooth, and wherein the second contact point is located near a gingival surface of the tooth.
With regard to claim 10, note that the first contact point is located on a lingual surface of the tooth, and wherein the second contact point is located on a labial surface of the tooth.  See fig. 15b.
With regard to claim 11, note that the gingival ridge 90 reduces engagement of the shell on at least one of the lingual surface of the tooth or the labial surface of the tooth adjacent the gingival ridge 90.  See fig. 15b.

With regard to claim 12, note that the gingival ridge 90 comprises a first gingival ridge portion and a second gingival ridge portion, wherein the first gingival ridge portion extends from the first interproximal region of the appliance body at the mesial portion of the shell to a first position on the gingival edge of the shell, and wherein the second gingival ridge portion extends from a second position on the gingival edge of the shell to the second interproximal region of the appliance body at the distal portion of the shell.  See fig. 15a.
With regard to claim 14, note that a cross section of the gingival ridge 90 is substantially constant along the gingival edge of the appliance body.  See fig. 15a.
With regard to claim 16, note that the gingival ridge 90 results in an increase in stiffness of the appliance body.  This occurs due to the increase in thickness of the ridge 90.
With regard to claim 19, note that Phan et al disclose a system comprising an ordered set of removable dental appliances configured to reposition one or more teeth of a patient, wherein at least one removable dental appliance in the set of removable dental appliances comprising the removable dental appliance of claim 1.  See col. 6, lines 20-33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al 6572372.
With regard to claim 13, although Phan et al do not disclose a thickness of the gingival ridge to be between about 0.1 millimeters and about 0.5 millimeter, and wherein a width of the gingival ridge is between about 0.5 millimeters and about 2.0 millimeters, it would have been obvious to one skilled in the art to form the thickness and the width of the gingival ridge to be within these claimed ranges, depending upon the retention/forces desired of the device.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to claim 18, although Phan et al do not disclose a reinforcing rib in the embodiment of fig. 15a/15b, note that Phan et al disclose an embodiment in fig. 17 wherein the device may further comprise a reinforcing rib 102 extending from an exterior surface of the appliance body, wherein the reinforcing rib 102 results in the appliance body at the reinforcing rib 102 being stiffer than adjacent portions of the appliance body.  See col. 11, lines 22-27 which discussed how the rib 102 provides for posterior disclusion.  It would have been obvious to one skilled in the art to provide a reinforcing rib with the embodiment of 15a/15b in the Phan et al device, in view of the teaching of Phan et al that such a reinforcing rib allows for posterior disclusion of the device.
With regard to claim 17, although Phan et al do not explicitly disclose an embodiment wherein the gingival ridge comprises a first material, and wherein the shell comprises a second material different than the first material, Phan et al does disclose that the ridge may added separately to the shell 12.  See col. 9, lines 64-65.  It would have been obvious to one skilled in the art to form the added gingival ridge material of Phan et al, out of a second material that is different than the material of the shell 12, if one wished to provide for different properties of the material of the ridge, as compared to the shell.




Allowable Subject Matter
Claim 20 is allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772